Case: 15-60219      Document: 00513296696         Page: 1    Date Filed: 12/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 15-60219                             December 7, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
SILVESTRE SARAT-AGUSTIN,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 652 215


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Silvestre Sarat-Agustin petitions for review of the Board of Immigration
Appeals’s (BIA) decision dismissing his appeal of the immigration judge’s (IJ)
denial of his motion to reopen. We review the denial of a motion to reopen for
abuse of discretion. Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
       Sarat-Agustin received proper notice of the removal hearing; he
personally received the Notice to Appear, which was written in English and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60219    Document: 00513296696      Page: 2   Date Filed: 12/07/2015


                                 No. 15-60219

contained notice of the removal hearing, and was orally advised of the hearing
in a language that he understood. Accordingly, he had to file a motion to
reopen within 90 days of the date of entry of his order of removal. See 8 C.F.R.
§ 1003.23(b)(1), (b)(4)(ii). He failed to do so and failed to establish changed
country conditions in Guatemala that would permit him to file an untimely
motion to reopen.      See § 1003.23(b)(4)(i).    He has therefore failed to
demonstrate any abuse of discretion in the denial of his motion to reopen. See
Zhao, 404 F.3d at 303-04.
      Sarat-Agustin’s petition for review is DENIED.




                                       2